IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40285
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM EDWARD STEWART,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-26-1
                       --------------------
                           May 17, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     William Edward Stewart appeals his guilty-plea conviction

for money laundering.   Stewart contends that he received

ineffective legal assistance from L. Mickele Daniels, the

attorney who represented him through the entry of his guilty

plea, and that the district court erred in denying his motion to

withdraw his guilty plea.

     This court generally declines to review claims of

ineffective assistance of counsel on direct appeal, unless the

claims were adequately raised in the district court.     United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40285
                                 -2-

States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).     This court

has "undertaken to resolve claims of inadequate representation on

direct appeal only in rare cases where the record allowed [this

court] to evaluate fairly the merits of the claim."     United

States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).     Ineffective

assistance claims have been resolved on direct appeal “only when

the record has provided substantial details about the attorney’s

conduct.”   United States v. Bounds, 943 F.2d 541, 544 (5th Cir.

1991).

     While Stewart’s motion to withdraw his guilty plea did raise

a claim that Daniels provided ineffective assistance, that claim

was not based upon Daniels’ alleged conflict of interest, which

is the basis of Stewart’s ineffective assistance claim on appeal.

The record on appeal does not substantially detail, or even

identify, Daniels’ alleged conflict of interest.     Because we

cannot fairly evaluate the merits of Stewart’s ineffective

assistance claim, we decline to address the claim, without

prejudice to Stewart’s right to raise it in a proper proceeding

pursuant to 28 U.S.C. § 2255.     See Higdon, 832 F.2d at 314.

     The district court may grant a motion to withdraw a guilty

plea before a defendant is sentenced if the defendant shows “any

fair and just reason.”    Fed. R. Crim. P. 32(e).   A motion to

withdraw a guilty plea is committed to the discretion of the

district court and its decision will not be disturbed absent an

abuse of discretion.     United States v. Still, 102 F.3d 118, 123

(5th Cir. 1996).   The burden of establishing a fair and just

reason for withdrawing a guilty plea rests at all times on the
                            No. 00-40285
                                 -3-

defendant.   Id. at 124.   Factors to consider in applying the

standard of a fair and just reason are:    (1) whether the

defendant asserted his innocence; (2) whether withdrawal would

prejudice the Government; (3) whether the defendant delayed in

filing the motion; (4) whether withdrawal would substantially

inconvenience the court; (5) whether close assistance of counsel

was available; (6) whether the plea was knowing and voluntary;

and (7) whether withdrawal would waste judicial resources.       See

United States v. Brewster, 137 F.3d 853, 857 (5th Cir. 1998);

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).

     An evaluation of the above factors indicates that Stewart

has failed to demonstrate a fair and just reason for withdrawing

his guilty plea.   See Brewster, 137 F.3d at 858; Still, 102 F.3d

at 124.   Therefore, the district court did not abuse its

discretion in denying Stewart’s motion to withdraw his plea.      See

Still, 102 F.3d at 123.

     The district court’s judgment is AFFIRMED.